Filed 6/29/21 Rossa v. Blue Bird Body Co. CA1/2
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION TWO


 DANIEL ROSSA,
           Plaintiff and Appellant,
                                                                        A160544
 v.
 BLUE BIRD BODY COMPANY,                                                (San Mateo County
                                                                        Super. Ct. No. 18CIV05767)
           Defendant and Respondent.


         Plaintiff Daniel Rossa brought this products liability lawsuit for
injuries he sustained in April 2018 when the electrical retracting steps of a
library bookmobile owned and operated by his employer, the County of San
Mateo, malfunctioned and crushed his foot, resulting in much of it having to
be amputated. One of the defendants is Respondent Blue Bird Body
Company (Blue Bird), an out-of-state company that manufactured the
vehicle, which another out-of-state company purchased and then converted
from its original configuration as a bus into a bookmobile. Blue Bird moved
to quash service of summons for lack of personal jurisdiction, and the trial
court granted the motion. Rossa now appeals, contending that California
may exercise specific jurisdiction over Blue Bird given the extent of its
business dealings in this state with respect to the subject matter of this
lawsuit.



                                                               1
      We agree the court erred in granting the motion and conclude the
matter must be remanded for further proceedings regarding Blue Bird’s in-
forum activities and amenability to suit in California.
                               BACKGROUND
      A. The Motion to Quash
      Blue Bird’s motion to quash, filed on October 4, 2019, was supported by
a declaration from an employee, Milo Ringe III, who is Blue Bird’s Director of
Government Specifications and Testing.
      According to Ringe’s declaration, Blue Bird is a company that
manufactures, assembles and sells buses and has been doing business since
1927. It is incorporated in Georgia and has its principal place of business
there. Blue Bird manufactured the bus involved in this case in Georgia, and
sold it to a company located in Ohio called OBS, Inc., which then converted
the bus into a bookmobile.1
      Ringe stated that “[a]ll of Blue Bird’s activity that was involved in
regard to the design, manufacture, assembly and sale of the . . . bus took
place in Georgia.” He also stated that “[n]one of Blue Bird’s conduct in
regard to the subject bus took place in California.”
      Ringe acknowledged that Blue Bird “sells and delivers its buses to
authorized dealers such as OBS, Inc.” but stated that “[o]nce those buses are
sold to a dealer, [Blue Bird] has no control over the modifications to those
vehicles or where any vehicles are shipped, distributed, sold or re-sold.”
      With one limited exception, Ringe’s declaration was silent as to
whether, and to what extent, Blue Bird carries on business in California. His



      1 The vehicle did not have retractable steps installed when OBS bought
it from Blue Bird. OBS also made other modifications, including changing
the vehicle’s door configuration.


                                       2
sole reference to that subject was an assertion (which he would later
acknowledge was inaccurate) that the company “does not have any employees
or offices in California.”
      Instead of addressing Blue Bird’s commercial presence in (or absence
from) California, Ringe instead asserted only that the company “has never
sold or advertised, and currently does not sell or advertise, any bookmobiles
in California.” (Italics added.) That fact, of course, was beside the point
because Blue Bird is in the school bus business, not the bookmobile business.
As Ringe himself stated, Blue Bird “does not design, manufacture or sell
bookmobiles.”
      Plaintiff’s counsel filed a written opposition to the motion that asserted
there was evidence of Blue Bird’s “purposeful contacts with California and
causal relation” to Rossa’s injuries. It argued that Blue Bird had carried on
internet advertising, had California-based dealerships and service centers,
and also had been involved with this very bookmobile after the vehicle had
been delivered to the County of San Mateo, as reflected in some email
correspondence. In the alternative, plaintiff requested a 90-day continuance
to conduct further discovery into the jurisdictional issue.
      Plaintiff’s counsel filed a supporting declaration attaching two sets of
materials: (a) a meet and confer letter he had sent to defense counsel, with
enclosures he stated were materials he had obtained from Blue Bird’s
website, and (b) emails described as having been “received from the County of
San Mateo in the ordinary course of business.”
      The materials from Blue Bird’s website included promotional materials
highlighting the quality of the company’s buses and technical support
network, the volume of its business and its nationwide scope. For example,
one page, discussing the “Quality & Durability” of its buses, advertised that



                                        3
“At Blue Bird, quality and durability have always been of paramount
importance. That is why over 180,000 of the buses that we’ve manufactured
since our founding in 1927 are still on the road. We pay attention to the
details that deliver performance, continually exploring how a product can be
improved.” (Italics added.)
      Another page, captioned “Serviceability,” advertised the ease of
performing maintenance and repairs on Blue Bird vehicles, touting the
company’s “superior technical training programs,” “factory trained
technicians,” and its “expansive dealer & service network.” It said the
company “lead[s] the school bus industry in both quantity and quality of
technical training offered to our customers,” and that “over 335 dealerships
and affiliated vehicle service centers are available throughout North
America.”
      Still another page, captioned “Service and Parts,” encouraged
customers to “access important documents online” (including a driver’s
handbook, service manual and other technical references), advertised the
company’s “extensive selection of top-quality parts” and “well-stocked
inventory,” and encouraged customers to “[c]ontact your local Blue Bird
dealer to get the parts you need, when you need them” from the company’s
“centrally located parts distribution center [that] boasts 1.3 million cubic feet
of clean, orderly, highly automated space with over 20,000 part numbers to
quickly fulfill your part needs.”
      At the very top of that page, captioned under the heading, “Get Service
When You Need It,” the company advertised the following: “At Blue Bird, we
recognize that your new bus purchase is just one part of the equation. The
North American Blue Bird Dealer Network, backed by the knowledgeable Blue
Birds Parts and Service Team, has you covered for the life of your bus. The



                                        4
local parts, service, warranty, and genuine school bus expertise you need are
readily available at hundreds of North American full-line dealers and dealer-
authorized service centers.” (Italics added.) Included was a map depicting the
company’s network of dealers and authorized service centers all across North
America, including throughout California:




      Another page, from the “Dealer/Service Center Locator” portion of the
company’s website, reflected the results of a search conducted within 200
miles of Sacramento County, depicting at least 10 locations in that area of
California alone:




                                       5
      The website also actively solicited business. It allowed visitors to
“request a quote,” encouraged them to join the company’s mailing list to
receive “the latest updates and promotions,” and included links to a variety of
other topics, including product information, information about financing and
“purchasing a bus,” “find[ing] a service center,” warranty information,
“FAQs,” and “do[ing] business with Blue Bird.”


                                       6
      In addition to these website materials, the ten pages of email
correspondence attached to the declaration of plaintiff’s counsel included
materials that appear to reflect discussions between San Mateo County
personnel and various outside service technicians about warranty repairs
made to the bookmobile in the December 2011/January 2012 timeframe.
Several of these communications refer to Blue Bird’s involvement, both from
outside of California and within the state.2

      2   It began on December 14, 2011, when service personnel from an
entity called “Cummins West” in San Leandro (which is apparently affiliated
with another named defendant, Cummins Pacific, LLC) responded to reports
by a supervisor at a company called Belmont Motor Pool, Abdul “Shamim”
Khan, about problems with the bookmobile. The Cummins West employee
advised Khan to “See if you can get Blue Bird out there to look at this . . . . [¶]
If it is a Cummins Warrantable repair and it is not drivable, Cummins will
pay for the tow within the first year. Otherwise it is customer billable.” The
next day, December 15, Khan reported to San Mateo County’s vehicle and
equipment manager, Tony Hardwood, “FYI. [¶] The Bookmobile broke down
again and have contacted Blue Bird. They are looking into it.”
      A couple of weeks later, on December 30, Khan gave Hardwood an
update: “The service manager at Blue Bird in Canton, OH told me that he
was going to contact somebody in Colton, CA and have them come out to look
at the bus. They think that it might be a Blue Bird software problem. I did
not receive any calls, so I called Canton Blue Bird and was told that the
service manager was on vacation till next week. [¶] I called Blue Bird in
Colton and spoke to Fay and was told that no one from Canton had contacted
them. She told me that since they were too far from us, she will look for
somebody in our area who could help us but it will not be till next Tuesday or
Wednesday. [¶] . . . [¶] I will contact the service manager in Canton, OH
again on Tuesday.” [see next page]
      Several weeks later, on January 19, Khan updated Hardwood again:
“As per Bob Ferne (owner of OBS, Blue Bird dealer, where the Book Mobile
was purchased from) the Blue Bird factory reps are communicating with
Cummings. He will call me as soon as he gets an answer. [¶] I was told there
are other Blue Bird buses out there, including Monterey county’s bus with
similar problems.” Then a week later, on January 27, another update from
Khan: “Blue Bird Ca rep, John Vaugh just informed me that he will be going

                                        7
      Blue Bird filed written objections to the declaration of plaintiff’s
counsel and its attachments, on numerous grounds.
      Ringe filed a supplemental declaration with Blue Bird’s reply papers.
He acknowledged that “there are service centers and dealers authorized by
Blue Bird in many states, including California.” However, he asserted they
“are separate and independent companies,” and reiterated, as previously
stated, that “Blue Bird does not have any facilities in California.” Ringe also
made a retraction: he acknowledged that an email included with the
opposition papers “indicated someone spoke to ‘John Vaugh’ and referred to
him as a ‘Blue Bird Ca rep.,’ ” and corrected his prior statement that Blue
Bird does not have any employees located in California. Ringe stated that
Blue Bird has three employees in California, including one named John
Vaughn.
      The matter proceeded to a hearing on November 22, 2019, and the trial
court continued it for three months, until February 20, 2020, to enable
plaintiff to conduct jurisdictional discovery.
      Plaintiff got nowhere. After completing the deposition of a county fact
witness that had been previously scheduled and then got delayed for reasons
beyond plaintiff’s control, plaintiff’s counsel (on December 17) asked defense
counsel to stipulate to a 30-day continuance of the motion to quash hearing
and to propose a suitable pre-hearing briefing schedule to allow for the



to Cummins West on Monday to look at our Book Mobile. He also said that
he will be bringing a part with him that will probably fix the problem.”
      A few months later, Hardwood followed up with OBS about sorting out
reimbursements for the “warranty repairs” that had been performed, and on
April 20, an OBS employee responded by telling Hardwood, “I’m currently
working with Blue Bird regarding the tow bills in question. I will also get
with our accounts payable and promptly send payment.”


                                        8
submission of additional evidence, but defense counsel did not respond.
Plaintiff’s counsel then, in early January 2020, propounded written discovery
requests on Blue Bird aimed at disclosing the extent of Blue Bird’s business
dealings in California (described post, pp. 9-10). A few days before Blue
Bird’s responses were due, defense counsel claimed (on February 4) he never
received plaintiff’s earlier mail asking for a continuance of the hearing but he
still did not accede, contending plaintiff’s outstanding discovery requests
were irrelevant (they “do[] not address the legal issues relating to general
and/or specific jurisdiction pursuant to the current state of the law,” and “do[]
not relate to any conduct giving rise to the controversy that relates to any
alleged contact with the forum”), and he insisted Blue Bird would oppose any
request for additional time to oppose its motion to quash.
        When Blue Bird answered the discovery requests a few days later, it
responded with the proverbial stone wall. For example, plaintiff asked Blue
Bird:
          • to describe its business relationship with the dealers and service
centers in California that “use the name ‘Blue Bird’ or its variations”;
          • whether its employees “provide[d] warranty service” to the
bookmobile (and if so, to provide details);
          • to produce documents reflecting its business dealings with an
entity called A-Z Bus Sales, Inc. in Sacramento, California, which appears to
be affiliated with a co-defendant, “A2Z”;
          • to admit that it “sells vehicles, including vehicle components,
through businesses you make efforts to use for that purpose in California”;
          • to admit that it “makes efforts to respond with [its] employed
personnel to sites in California to perform warranty obligations”; and




                                        9
          • to admit that it had initiated litigation as a plaintiff in California
Superior Court in the past ten years.
      In response, Blue Bird interposed lengthy relevance objections to all of
these requests, construed several of them narrowly so as to avoid a direct
answer,3 and danced around several to the point of absurdity.4 It objected to
many of these requests that were plainly relevant to the jurisdictional issues,
claiming any responsive facts would not be sufficient to satisfy the legal
standards governing general and special jurisdiction.
      Having run out of time to set a hearing on a motion to compel further
responses prior to the continued hearing on jurisdiction, Plaintiff’s counsel
moved ex parte to have a motion to compel heard on shortened time and the
hearing continued. Plaintiff explained that Blue Bird failed to respond to
discovery principally based on a “direct causation” theory of specific
jurisdiction that had never before been recognized, was not the law, and
indeed was currently pending before the United States Supreme Court.
      As it had threated to do, Blue Bird opposed the ex parte motion,
principally on the ground the discovery was “based on antiquated and/or
erroneous interpretations of law regarding jurisdiction” and therefore


      3 For example, on the subject of authorized dealers and service centers,
Blue Bird stated that it did not know of any dealerships or authorized service
centers in California that “use the name ‘Blue Bird’ in their name” (italics
added) and otherwise objected on the grounds of relevance, vagueness and
ambiguity.
      4 On the subject of “warranty service” performed on the bookmobile, it
responded to one interrogatory as follows: “to its knowledge, none of its
employees provided ‘warranty service’ to the subject vehicle as it understands
the term ‘service.’ Blue Bird understands ‘service’ to mean maintenance
procedures carried out at a set time interval or after the vehicle has traveled
a certain distance. Service intervals are generally specified by the service
schedule in the applicable operator’s and/or service manual(s).”


                                        10
irrelevant. It argued “there is no basis for specific or ‘conduct-linked’
jurisdiction in this case because this lawsuit does not arise out of any conduct
by Blue Bird in California or that Blue Bird intentionally directed at
California.” The ex parte judge denied plaintiff’s motion for lack of good
cause. The order also noted that the local court rules require a party to
advise the court at least 3 court days ahead of time if a matter is to be taken
off calendar. But plaintiff’s counsel was told he could address the court at the
continued hearing to ask for more time.
      At the continued hearing on February 20, 2020, plaintiff’s counsel tried
to submit further papers in opposition to Blue Bird’s motion to quash, but the
court ruled the papers were untimely and declined to accept them, and they
are not in the record. Plaintiff’s counsel also raised the issue of Blue Bird’s
inadequate discovery responses, and Blue Bird argued that plaintiff had
squandered his time. The court declined to entertain the prospect of a
continuance because plaintiff’s counsel had not apprised the court earlier,
when he began encountering discovery delays, that he would need more time.
Plaintiff’s counsel tried to make a record about the supplemental papers he
wanted to file, and the court threatened him with contempt of court if he
spoke “one more word.”
      The court then adopted its tentative ruling granting Blue Bird’s motion
to quash. The court noted it was undisputed that Blue Bird is not subject to
general jurisdiction and made a finding that Blue Bird has “no physical
presence in California, no assets, no personnel, and no regular contacts” with
California.
      The court also ruled there was no basis to exercise specific jurisdiction.
In full, it reasoned: “Plaintiff fails to demonstrate any acts by Blue Bird that
constitute purposefully establishing contacts with California. Further, since



                                       11
Blue Bird has no contacts with the state, the Plaintiff has not shown that his
claim arises out of or is related to such contacts. (Burger King Corp. v.
Rudzewicz (1985) 471 U.S. 462, 477-478.) The emails attached to Plaintiff’s
opposing declaration are not authenticated. However, even if the emails were
admitted into evidence, they do not show that Blue Bird had purposeful
contacts with California.”
      The ruling also denied plaintiff’s request for more time to conduct
discovery, because plaintiff “has not shown that discovery will likely produce
evidence of additional ‘contacts’ to justify subjecting Blue Bird to general or
specific jurisdiction.”
      This appeal followed.5
                                 DISCUSSION
      “In reviewing a trial court’s determination of jurisdiction, we will not
disturb the court’s factual determinations ‘if supported by substantial
evidence.’ [Citation.] ‘When no conflict in the evidence exists, however, the
question of jurisdiction is purely one of law and the reviewing court engages
in an independent review of the record.’ ” (Pavlovich v. Superior Court (2002)
29 Cal.4th 262, 273.)
      It has long been the law that a state may exercise specific jurisdiction
over an out-of-state defendant “if the defendant has ‘purposefully directed’
his activities at residents of the forum [citation], and the litigation results
from alleged injuries that ‘arise out of or relate to’ those activities.” (Burger



      5 We previously notified the parties we were considering dismissing
this appeal as untimely and directed them to provide letter briefs addressing
that subject. Appellant’s letter briefing alluded to the fact that the superior
court issued emergency pandemic-related orders that bear on this issue.
Having located and analyzed those orders, we have concluded, for reasons
that are unnecessary to discuss, that the appeal is timely.


                                        12
King Corp. v. Rudzewicz (1985) 471 U.S. 462, 472 (Burger King).) Here, the
trial court concluded that the purposeful availment prong was not satisfied,
and for that reason neither was the arise-out-of-or-relate-to requirement. In
effect, the trial court did not reach the latter prong because its decision on the
purposeful availment prong mooted the question.
      Rossa fails to address these two requirements specifically or explain
why the trial court erred. He contends the trial court “adopted an incorrect
and restrictive limitation on the definition of ‘minimum contacts’ which
should warrant specific jurisdiction.” He argues that under World-Wide
Volkswagen Corp. v. Woodson (1980) 444 U.S. 286, “[‘]specific jurisdiction may
lie over a foreign defendant that places a product into the “stream of
commerce” while designing . . . advertising . . . establishing channels for
regular advice’ or [‘]marketing through a distributor who has agreed to act as
a sales agent in the forum state.[’] ” He points out that Blue Bird has
employees, authorized service centers and dealers in California, and that the
claim against Blue Bird is not directed at the bus’s current configuration as a
bookmobile but rather at components of that vehicle made by Blue Bird.
Finally, Rossa contends the trial court erred in not permitting further
discovery before ruling on the motion to quash in light of Blue Bird’s
“complete failure . . . to respond to discovery.”
      Blue Bird does address the requirements for personal jurisdiction, but
makes no attempt to defend the court’s conclusion that the “purposeful
availment” prong was not met. We could take that as a concession and
simply proceed to the relatedness prong. (See Bader v. Avon Products, Inc.
(2020) 55 Cal.App.5th 186, 193 [where respondent challenges only the
relatedness prong of specific jurisdiction analysis on appeal, appellate court
accepts that limitation and addresses only that issue].) But because we will



                                        13
be remanding this matter, we hold that this prong is satisfied. Blue Bird’s
silence on this subject is appropriate, because the court’s conclusion that
“Plaintiff fail[ed] to demonstrate any acts by Blue Bird that constitute
purposefully establishing contacts with California” cannot be squared with
the record.
      The “purposeful availment” prong is met “where the defendant
‘deliberately’ has engaged in significant activities within a State [citation], or
has created ‘continuing obligations’ between himself and residents of the
forum.” (Burger King, supra, 471 U.S. at pp. 475-476.) In either situation,
the defendant “manifestly has availed himself of the privilege of conducting
business there, and because his activities are shielded by ‘the benefits and
protections’ of the forum’s laws it is presumptively not unreasonable to
require him to submit to the burdens of litigation in that forum as well.” (Id.
at p. 476.)
      Even on this thinnest of records (thin in large part because of Blue
Bird’s evasive responses to discovery), it is evident that Blue Bird has a
significant and deliberate commercial presence in California. To begin with,
the court erred in finding that Blue Bird has “no personnel” in California.
Indeed, it was ultimately undisputed in the trial court that Blue Bird has
three employees in California, including one who, by all accounts, appears to
have been involved in repairing the very vehicle at issue here.6 In addition,


      6 We consider all of the evidence plaintiff submitted with his opposition
papers (i.e., the emails and website materials) because Blue Bird did not
request a ruling on its evidentiary objections and, apart from the court’s
reference to the unauthenticated nature of the emails, the court did not rule
on the objections. Furthermore, despite noting the unauthenticated nature of
the emails, the trial court nonetheless considered their content. Thus, Blue
Bird’s evidentiary objections have been forfeited. (See, e.g., Zhi An Wang v.
Fang (2021) 59 Cal.App.5th 907, 915, fn. 6.)


                                        14
the website materials that plaintiff proffered clearly demonstrate Blue Bird’s
deliberate efforts to exploit the market for buses in California. It does so
through a wide variety of means, most significantly through relationships
with authorized dealers and service centers located in California, advertising,
a training program offered nationally, a centralized inventory of parts made
nationally available, as well as an interactive website that enables and
encourages potential customers anywhere, including in California, to “request
a quote using our interactive tool” and to sign up for marketing and
promotional material. Moreover, the only reasonable inference from the
undisputed fact that there are numerous “authorized” Blue Bird dealers and
service centers in California is that such commercial arrangements are the
result of legal contracts negotiated and entered into by Blue Bird with those
independent companies in California. For these reasons, Blue Bird’s tacit
concession that the “purposeful availment” prong was established is
appropriate.7 Simply put, despite the fact Blue Bird prevented discovery into




      7  See, e.g., Burger King, supra, 471 U.S. at pp. 480-481, 487 (defendant
purposely availed itself of Florida forum by entering into franchise agreement
with corporation headquartered in Florida that created a “substantial and
continuing relationship” between the two); International Shoe Co. v. State of
Wash., Office of Unemployment Compensation and Placement (1945) 326 U.S.
310 (regular and systematic solicitation of business by 13 in-state salesman
held sufficient to establish minimum contacts with forum); Secrest Machine
Corp. v. Superior Court (1983) 33 Cal.3d 664, 671 (out-of-state manufacturer
made purposeful “ ‘ efforts . . . to serve . . . the market for its product’ ” by,
inter alia, sending employee to assist California business with installation of
its product, sending spare parts, advising on maintenance and advertising
nationally); Buckeye Boiler Co. v. Superior Court of Los Angeles County (1969)
71 Cal.2d 893, 902-903 (“indirect” distribution of product to forum through
middlemen and independently owned dealerships “ ‘effect[s] little, if any,
alternation in the jurisdictional situation’ ”); Jayone Foods, Inc. v. Aekyung
Industrial Co. Ltd. (2019) 31 Cal.App.5th 543, 559 (foreign supplier

                                       15
its sales activity in California (and we do not know the extent of its sales
volume in California or the amount of revenue it derives from California),
“the ‘quality and nature’ ” of Blue Bird’s relationship to the California vehicle
market “can in no sense be viewed as ‘random,’ ‘fortuitous,’ or ‘attenuated.’ ”
(Burger King, supra, 471 U.S. at p. 480.)
      We therefore turn to the only basis upon which Blue Bird does defend
the trial court’s ruling, which is the contention plaintiff “did not and cannot
establish that his claim arises out of any forum-related conduct of Blue Bird.”
As it did below, Blue Bird asserts that this is so because it manufactured the
bus out-of-state, sold it to an out-of-state third party (OBS, which modified
the vehicle into a bookmobile), and had no control over the modifications or
the vehicle’s resale to a California buyer.
      While this appeal was pending, the United States Supreme Court
decided Ford Motor Co. v. Montana Eighth Judicial District Court (2021)
__U.S.__ [141 S.Ct. 1017] (Ford Motor Co.), which definitively repudiated this
narrow view of the nexus required to establish specific jurisdiction. Ford
Motor Co. clarified that when a company “serves a market for a product in a
State and that product causes injury in the State to one of its residents, the
State’s courts may entertain the resulting suit” (id. at p. 1022), regardless
whether the specific product that caused injury was manufactured, designed
and purchased elsewhere and the defendant had no role in the product
making its way into the state. (See also Trimble Inc. v. PerDiemCo LLC (Fed.
Cir., May 12, 2021) 997 F.3d 1147, 1156 [Ford Motor Co. “established that a
broad set of a defendant’s contacts with a forum are relevant to the minimum
contacts analysis” and “emphasized that a defendant’s contacts ‘must show


“purposefully directed its activities toward California businesses when it
repeatedly sold its products to various California distributors”).


                                       16
that the defendant deliberately “reached out beyond” its home—by, for
example, “exploi[ting] a market” in the forum State or entering a contractual
relationship centered there’ ”].)
      At issue in Ford Motor Co. was whether an out-of-state car
manufacturer, Ford, was subject to two products liability suits by state
residents for accidents occurring in their states, even though the particular
cars involved in the accidents had been designed, manufactured and
originally purchased out of state, and only later made their way into the two
states though resales and consumer relocations. (See Ford Motor Co., supra,
141 S.Ct. at pp. 1022-1023.) Ford Motor Co. conceded it purposefully availed
itself of the two forums by conducting substantial business in both states for
automobiles and related products (see id. at p. 1026), and the Supreme Court
indicated the concession was appropriate given the extent of its business
dealings in those states (through advertising, sales, repair services and the
distribution of replacement parts to Ford dealers and independent shops
alike) (see id. at p. 1028). But Ford contended its conduct was not sufficiently
related to the two suits, because its conduct in the forum did not give rise to
the suits. On Ford’s view, specific jurisdiction could attach only in the states
where it had designed or manufactured the cars, or in the states where it had
sold the two vehicles involved in the accidents. (Id. at p. 1026.)
      The Supreme Court rejected that “causal” view of specific jurisdiction
and said “Ford’s “causation-only approach finds no support in this Court’s
requirement of a ‘connection’ between a plaintiff’s suit and a defendant’s
activities.” (Ford Motor Co., supra, 141 S.Ct. at p. 1026; see also id. at
p. 1033 [concurring opn. of Alito, J.] [rejecting Ford’s “unprecedented rule
under which a defendant’s contacts with the forum State must be proven to
have been a but-for cause of the tort plaintiff’s injury”]; id. at p. 1039



                                        17
[concurring opn. of Gorsuch, J.] [“The parties have not pointed to anything in
the Constitution’s original meaning or its history that might allow Ford to
evade answering the plaintiffs’ claims in [their chosen forums]”].)
      Ford Motor Co. explained: “None of our precedents has suggested that
only a strict causal relationship between the defendant’s in-state activity and
the litigation will do. As just noted, our most common formulation of the rule
demands that the suit ‘arise out of or relate to the defendant’s contacts with
the forum.’ [Citation.] The first half of that standard asks about causation;
but the back half, after the ‘or,’ contemplates that some relationships will
support jurisdiction without a causal showing. That does not mean anything
goes. In the sphere of specific jurisdiction, the phrase ‘relate to’ incorporates
real limits, as it must to adequately protect defendants foreign to a forum.
But again, we have never framed the specific jurisdiction inquiry as always
requiring proof of causation—i.e., proof that the plaintiff ’s claim came about
because of the defendant’s in-state conduct. [Citation.] So the case is not
over even if, as Ford argues, a causal test would put jurisdiction in only the
States of first sale, manufacture, and design. A different State’s courts may
yet have jurisdiction, because of another ‘activity [or] occurrence’ involving
the defendant that takes place in the State. [Citation.] [¶] And indeed, this
Court has stated that specific jurisdiction attaches in cases identical to the
ones here—when a company like Ford serves a market for a product in the
forum State and the product malfunctions there.” (Ford Motor Co., supra,
141 S.Ct. at pp. 1026-1027, italics added, fn. omitted; see also id. at pp. 1027-
1028 [discussing World-Wide Volkswagen Corp. v. Woodson, supra, 444 U.S.
286 and its progeny].)8


      8  In the view of three concurring Justices, the majority’s analysis
injects new doctrinal confusion (by treating the “arising out of or relating to”

                                       18
       Under Ford Motor Co., the location of injury matters (see Ford Motor
Co., supra, 141 S.Ct. at pp. 1026, 1027, fn. 3, 1030), as does the nature and
extent of the defendant’s commercial presence in the forum (see id. at
pp. 1028-1030). Citing and extensively discussing prior precedent, Ford
Motor Co. reaffirmed the rule that “when a corporation has ‘continuously and
deliberately exploited [a State’s] market, it must reasonably anticipate being
haled into [that State’s] court[s]’ to defend actions ‘based on’ products causing
injury there.” (Id. at p. 1027.) The Court cautioned that not “any person
using any means to sell any good in a State is subject to jurisdiction there if
the product malfunctions after arrival,” because “isolated or sporadic
transactions” are treated differently for jurisdictional purposes than
“continuous” ones. (Id. at p. 1028, fn. 4.) But it concluded that because Ford
had “systematically served a market” in two states for the same model of
vehicles that two plaintiffs claimed caused injury to them in those states (by
extensively promoting, selling and servicing those types of cars in those two
states), the connection between the plaintiff’s claims and the manufacturer’s
in-state activities was sufficiently close to support the exercise of jurisdiction
even though, like here, the defendant had sold the particular vehicles
involved elsewhere. (See id. at pp. 1028, 1032.)
      Ford Motor Co. did not purport to change the law. The court
unanimously rejected Ford’s causation-based view of specific jurisdiction, and
unanimously agreed Ford was subject to suit given the extent of its business
dealings in both states. But it did resolve confusion among lower state and




prong as two separate categories, either one of which suffices to satisfy prong
two). (See Ford Motor Co., supra, 141 S.Ct. at pp. 1033-1034 [concurring opn.
of Alito, J.]; id. at pp. 1034-1039 [concurring opn. of Gorsuch, J.].)


                                        19
federal courts about the nexus required to establish specific jurisdiction.9
And, importantly, in doing so it repudiated the “causation” test of jurisdiction
that Blue Bird expressly invoked below, and also distinguished two of the
principal precedents that Blue Bird has relied upon in the trial court and this
court in both contending it cannot be subject to suit in California given the
out-of-state provenance of the vehicle involved here,10 and in resisting
plaintiff’s jurisdictional discovery. (See Ford Motor Co., supra, 141 S.Ct. at
pp. 1030-1032 [discussing Bristol-Myers Squibb Co. v. Superior Court (2017)
__U.S. __ [137 S.Ct. 1773] and Walden v. Fiore (2014) 571 U.S. 277].)




      9   Prior to Ford Motor Co., courts “wrestled with the nexus requirement
of specific jurisdiction in a variety of factual settings and . . . reached diverse
conclusions as to the appropriate test for determining the proper nexus
between the nonresident defendant’s business activity and the claim asserted
by the plaintiff. The tests adopted range from narrow or strict causation-
based tests to more flexible relatedness tests requiring the showing of some
connection or relationship between the claim and the business activity.”
(Shoppers Food Warehouse v. Moreno (D.C. Ct. App. 2000) 746 A.2d 320, 333
[en banc].) Compare, e.g., Bandemer v. Ford Motor Co. (Minn. 2019) 931
N.W.2d 744, 753 [“the requirements of due process are met so long as
[defendant’s forum] contacts relate to the claim”; such contacts need not
“cause the claim”] and Avocent Huntsville Corp. v. Aten Int’l Co. Ltd. (Fed.
Cir. 2008) 552 F.3d 1324, 1337 [arise-out-of-or-relate-to prong “is far more
permissive than either the ‘proximate cause’ or the ‘but for’ analyses”] with
Menken v. Emm (9th Cir. 2007) 503 F.3d 1050, 1058 [plaintiff must “show
that he would not have suffered an injury ‘but for’ [defendant’s] forum-related
conduct”]; Waite v. All Acquisition Corp. (11th Cir. 2018) 901 F.3d 1307,
1313-1314 [defendant’s forum contacts “must be a but-for cause of the
torts”].)
      10 For example, in the trial court Blue Bird argued that under Bristol-
Myers, “a plaintiff must establish a direct causal connection between the
alleged injuries and the defendant’s activities in state,” and “[t]here is no
connection here since all of the relevant conduct of Blue Bird occurred in
Georgia, but nothing occurred in California.”


                                        20
      It is unnecessary to analyze those other cases in depth, or the specific
facts of Ford Motor Co. at great length, or to assess the extent to which the
decision controls the outcome here. Although there appear to be many
similarities, the parties and the trial court did not have the benefit of Ford
Motor when the jurisdictional issue was litigated and decided below. A
remand for further proceedings in light of the Supreme Court’s decision
therefore is appropriate so that jurisdictional discovery can be conducted in
light of that decision, additional evidence presented, and a new hearing held.
(See Code Civ. Proc., § 909 [appellate court may “for any purpose in the
interests of justice, . . . give or direct the entry of any judgment or order and
may make any further or other order as the case may require”].)
                                DISPOSITION
      The order granting Blue Bird’s motion to quash service of summons is
vacated and the matter is remanded for further proceedings, including
appropriate discovery, consistent with this opinion. Appellant shall recover
his costs.




                                        21
                                       STEWART, J.



We concur.




RICHMAN, Acting P.J.




MILLER, J.




Rossa v. Blue Bird Body Company (A160544)


                                  22